IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

WILLIE RAYMOND PETTY,                    NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-1013

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed July 1, 2014.

Petition for Writ of Certiorari -- Original Jurisdiction.

Willie Raymond Petty, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is dismissed as untimely filed. See Fla. R.

App. P. 9.100(c)(1).

THOMAS, ROBERTS, and MAKAR, JJ., CONCUR.